 



Exhibit 10.1
Dutcher Employment Agreement
CLASS I EMPLOYEE EMPLOYMENT AGREEMENT
     This Employment Agreement (this “Agreement”) is made on February 10, 2008,
to be effective on the Acceptance Date (as defined in the Agreement and Plan of
Merger, dated as of the date hereof, by and among Phoenix Acquisition Corp.,
MEDRAD, Inc. (“Medrad”) and the Company (the “Agreement and Plan of Merger”))
(the “Effective Date”), between Possis Medical, Inc., a Minnesota corporation,
(the “Company”), and Robert G. Dutcher, an individual residing in the state of
Minnesota (the “Executive”).
PREAMBLE
     The Company currently employs the Executive as its President, Chairman and
Chief Executive Officer.
     Effective as of September 15, 1999, the Company created a change in control
termination pay plan for the benefit of certain of its employees in the event of
change of control (as amended, the “Change of Control Plan”), and the Executive
is a participant in such plan.
     The Company established on January 28, 2004 that certain Supplemental
Executive Retirement Deferred Compensation Agreement (the “SERP Agreement”),
pursuant to which the Company agreed to maintain and fund for the benefit of the
Executive a SERP account that would become payable to the Executive, among other
times, upon a change of control (as defined under the SERP Agreement).
     Pursuant to the Agreement and Plan of Merger Medrad proposes to form a
subsidiary that would acquire substantially all of the Company’s capital stock
through a tender offer, followed by a merger of such subsidiary with and into
the Company, after which the Company would become a wholly-owned subsidiary of
Medrad.
     The Company hereby acknowledges that, by virtue of Medrad’s acquiring more
than 50% of the outstanding shares of the Company, a Change of Control (as
defined in the Change of Control Plan) will have occurred on the Effective Date,
and that the duties hereunder are a material diminution in Executive’s
authority, duties and responsibilities that constitute “Good Reason” for
Executive to cause “Termination of Employment” by Executive under the Change of
Control Plan, but the Company desires to retain the future services of Executive
and is willing to provide additional benefits in consideration therefor, subject
to the terms and conditions of this Agreement. .
     NOW THEREFORE, in consideration of the premises and the mutual covenants
herein contained, the Company and the Executive, intending to be legally bound,
do hereby agree as follows:

 



--------------------------------------------------------------------------------



 



AGREEMENT
     1. Change of Control Payments. As a consequence of the acquisition as of
the Effective Date, the Company hereby acknowledges and agrees that (1) the
Executive is entitled to, and the Executive shall be paid within thirty
(30) days after the Effective Date, the Cash Bonus set forth in Section 4.3 of
the Change of Control Plan and the Gross-Up Payment thereon set forth in
Section 4.4 of the Change of Control Plan, and (2) notwithstanding his agreement
to resume employment on the revised terms hereunder, but because of such
diminution in authority, duties and responsibility and in consideration of his
agreement to continue to provide future services, the Company shall pay to
Executive, within thirty (30) days after the Effective Date, the Termination
Payment set forth in the first paragraph of Section 4.2.1 of the Change in
Control Plan as if a Termination of Employment had occurred on the Effective
Date, and the Gross-Up Payment thereon due under Section 4.4 of the Change In
Control Agreement. Executive agrees that, except as otherwise provided herein,
such payments shall be in full satisfaction of the Company’s obligations under
Sections 4.2 , 4.3 and 4.4 of the Change of Control Plan and that Executive
shall not be entitled to any further payment thereunder upon any subsequent
Change of Control, Good Reason, or Termination of Employment event.
     2. Employment. Effective on the Effective Date, the Company hereby employs
the Executive as its President, and the Executive hereby accepts such employment
and agrees to perform all duties and responsibilities as are set forth in the
job description attached hereto as Exhibit A and as may be assigned to him from
time to time by the Company’s Board of Directors. The Executive shall devote his
full time, best efforts, knowledge, and experience in discharging his duties
under this Agreement and shall act in conformity with and be bound by the
written and oral policies of the Company and within the limits, budgets,
business plans, and instructions established by the Company’s Board of
Directors.
     3. Compensation.
          (a) Salary. Commencing on the Effective Date, the Company shall pay
the Executive a salary at an annual rate of Three Hundred Ninety Thousand
Dollars ($390,000.00) (the “Base Salary”), payable in accordance with the
Company’s standard payroll schedule and policies, as in effect from time to
time. The Company shall withhold from all payments that it makes pursuant to
this Agreement as it determines to be required by applicable law.
          (b) Additional Benefits.
               (i) Welfare Benefits. In consideration for the Executive’s
promises contained herein, the Company shall arrange to provide Executive with
welfare benefits (including life and health insurance benefits) and other
employee benefits of substantially similar cost and design as the welfare
benefits and other employee benefits available to Executive immediately prior to
the date of the Change in Control, as defined in the Change of Control Plan.
Company’s performance of this obligation shall be made subject and pursuant to
the terms and conditions of Section 4.2.1 of the Change of Control Plan, with
the exception that the Company hereby agrees to extend this obligation out until
the end of the sixtieth (60th) month following the month in which the Change in
Control occurs, instead of the thirty-six (36) month time frame

-2-



--------------------------------------------------------------------------------



 



contained in Section 4.2.1. No payment hereunder shall be recognized as
additional compensation for purposes of any other employee benefit plan
sponsored by the Company.
               (ii) Vacation/Sick Days. The Executive shall be entitled to the
number of paid holidays and paid vacation days in accordance with the Company’s
existing holiday and vacation policy.
               (iii) Reimbursement of Expenses. During the term of the
Executive’s employment hereunder, the Company shall reimburse the Executive for
all reasonable out-of-pocket expenses incurred by the Executive in the lawful
and ordinary course of the Company’s business and reported to the Company in
accordance with its accounting procedures.
          (c) Incentive Compensation. At the end of the Term, the Executive
shall be entitled to receive as incentive compensation a bonus in the amount of
Two Hundred Sixty Thousand Dollars ($260,000.00) (the “Incentive Bonus”) payable
upon the achievement of such reasonable post-merger objective performance
targets as may be established by the Company consistent with similar performance
targets established by Medrad for its executives and payable within 30 business
days after the relevant financial information becomes available for the period
up to and including the end of the Term, but no later than 75 days following the
end of the Term.
          (d) SERP. The Company shall honor Executive’s pre-existing SERP
Agreement, and shall make the accelerated funding set forth in that SERP
Agreement in recognition that a change in control as defined therein has
occurred prior to Executive’s sixty-fifth (65th) birthday. Executive will
receive payments from the SERP account established pursuant to that SERP
Agreement in accordance with the express terms thereof. The Company will not
maintain or fund any new or additional supplemental executive retirement
deferred compensation agreement account on behalf of Executive beyond that to
which Executive is already entitled under the SERP Agreement.
     4. Term and Disability.
          (a) Term. The Executive’s employment hereunder shall commence on the
Effective Date and shall terminate on the one year anniversary of the Effective
Date (the “Term”), unless sooner terminated pursuant to this Section 4. The
Company shall have the right to automatically terminate this Agreement for Cause
upon providing written notice to the Executive. For purposes of this Agreement,
“Cause” means the occurrence of any one or more of the following events: (i) the
commission by the Executive of an act of fraud, embezzlement or willful breach
of a fiduciary duty to the Company or an Affiliate (including the willful
unauthorized disclosure of confidential or proprietary material information of
the Company or an Affiliate), (ii) a conviction of the Executive (or a plea of
nolo contendere in lieu thereof) for a felony or a crime involving fraud,
dishonesty or moral turpitude, (iii) willful failure of the Executive to follow
the reasonable and lawful written directions of the President of the Company,
Company management, or the Board of Directors, in the case of executive officers
of the Company, when such directions are consistent with the Executive’s
customary duties and responsibilities and where such refusal has continued for
more than 10 days following written notice; (iv) willful misconduct as an
employee of the Company or an Affiliate which includes the

-3-



--------------------------------------------------------------------------------



 



Executive’s failure to adhere to Company’s ethical code of conduct; (v) gross
negligence or willful failure of the Executive to render services to the Company
or an Affiliate in accordance with his or her employment arrangement, which
negligence or failure amounts to a material neglect of his or her duties to the
Company or an Affiliate (except for such failure that results from physical or
mental illness); (vi) recurring and regular use of drugs or alcohol or other
substance such that Executive becomes significantly impaired in the performance
of his or her duties; or (vii) material breach of this Agreement or any other
written agreement Executive may have with the Company.
          (b) Total and Permanent Disability or Death. In the event of the death
of the Executive, or the Executive’s Total and Permanent Disability (as
determined by the Company’s Board of Directors in its sole discretion), this
Agreement shall terminate without any further obligation of one party to the
other except payment to the legal representative of the Executive of his
compensation hereunder to the date of the Executive’s death or the date on which
the President has determined that the Executive has suffered a Total and
Permanent Disability. For purposes of this Agreement, the term “Total and
Permanent Disability” shall mean a mental or physical disability, illness or
incapacity of the Executive which renders the Executive unable to perform a
substantial portion of his duties as an employee of the Company for a period of
three (3) consecutive months or an aggregate period of four (4) months in any
twelve (12) month period or that renders the Executive unable to earn a
livelihood as an employee of a business comparable to the Company’s business,
unless further time is required as a reasonable accommodation under federal or
state law or regulation.
     5. Post-term Consultancy. In consideration for the promises contained
herein, Executive agrees to provide to the Company, at Company’s request, up to
one hundred (100) hours per year of consulting services for a period of two
years following the termination of Executive’s employment under this Agreement.
Executive shall not be required to perform any consulting services under this
section unless he receives an express written request from the Company setting
forth the scope of the services requested and the amount of hours the Company
requests that he consult with respect to that specific scope. The Company shall
not be required to request any consulting services under this section. In the
event that the Company, at its discretion, submits a written request to
Executive for consulting services, Executive shall be compensated by the Company
for such services performed as an independent contractor at a rate of Two
Hundred Fifty Dollars ($250.00) per hour, and shall receive such compensation
within thirty (30) days of his submission to the Company of a written invoice
setting forth the amount of hours worked and a description of the tasks
performed. Executive shall also be entitled to reimbursement of reasonable
out-of-pocket expenses incurred in the lawful and ordinary course of his
performance of requested consulting services that are reported to the Company in
accordance with its accounting procedures
     6. Confidential Information; Executive Work.
          (a) Certain Definitions. As used in this Agreement the following terms
have the following meanings:

-4-



--------------------------------------------------------------------------------



 



          “Affiliate” means any corporation, partnership, limited liability
company or partnership, association, trust or other organization which, directly
or indirectly, controls, is controlled by, or is under common control with, the
Company. For purposes of the preceding sentence, “control” (including, with
correlative meanings, the terms “controlled by” and “under common control
with”), as used with respect to any entity or organization, shall mean the
possession, directly or indirectly, of the power (i) to vote more than 50% of
the securities having ordinary voting power for the election of directors of the
controlled entity or organization, or (ii) to direct or cause the direction of
management and policies of the controlled entity or organization, whether
through the ownership of voting securities or by contract or otherwise.
          “Confidential Information” means all information concerning or related
to the business, operations, financial condition or prospects of the Company or
any of its Affiliates, regardless of the form in which such information appears
and whether or not such information has been reduced to a tangible form, and
specifically includes (i) all information regarding the officers, directors,
employees, equity holders, customers, suppliers, distributors, sales
representatives and licensees of the Company and its Affiliates, in each case
whether past, present or prospective, including sales and pricing information
and procedures, customer lists, and business and marketing plans; (ii) all
inventions, discoveries, trade secrets, processes, techniques, methods,
formulae, ideas, system designs, program materials (including source and object
code and system and user documentation), operating processes, equipment design,
product specifications, and know-how of the Company and its Affiliates and
(iii) all financial statements, audit reports, budgets and business plans or
forecasts of the Company and its Affiliates; provided, that Confidential
Information does not include (A) information which is or becomes generally known
to the public through no act or omission of the Executive and (B) information
which has been or hereafter is lawfully obtained by the Executive from a source
other than the Company or any of its Affiliates (or their respective officers,
directors, employees, equity holders or agents) so long as, in the case of
information obtained from a third party, such third party was or is not,
directly or indirectly, subject to an obligation of confidentiality owed to the
Company or any of its Affiliates at the time such Confidential Information was
or is disclosed to the Executive.
          “Executive Work” means all written and graphic materials, computer
software, inventions, discoveries and improvements authored, prepared, conceived
or made by the Executive during the term of his employment with the Company and
which are related to the business of the Company.
          (b) Confidential Information.
               (i) Except as provided in clause (ii) below, the Executive will
not disclose or use for the Executive’s benefit any Confidential Information.
               (ii) Notwithstanding clause (i) above, the Executive shall be
permitted to disclose Confidential Information to the extent, but only to the
extent, (1) reasonably necessary to perform the duties hereunder or (2) required
by law; provided, that prior to making any disclosure of Confidential
Information required by law, the Executive will notify the Company of the
Executive’s intent to make the disclosure, and the Company will have the right
to

-5-



--------------------------------------------------------------------------------



 



participate with the Executive in determining the amount and type of
Confidential Information, if any, which must be disclosed in order to comply
with applicable law.
               (iii) Promptly after termination of the Executive’s employment
with the Company for any reason, the Executive or his/her personal
representative will return to the Company any Confidential Information which is
in tangible form and which is then in the Executive’s possession.
          (c) Executive Work. All Executive Work is the sole property of the
Company and, to the extent applicable, is “work made for hire” under and as
defined in the Copyright Act of 1976, 17 U.S.C. §1 et seq. The Executive will
promptly disclose to the Company all Executive Work and will execute all such
documents and instruments as the Company may reasonably determine are necessary
or desirable in order to give effect to the preceding sentence or to preserve,
protect or enforce the Company’s rights with respect to any Executive Work.
          (d) Cessation of Payments. Without limiting the Company’s rights and
remedies hereunder, at law or in equity, the Executive acknowledges and agrees
that the right of the Executive to receive and retain any payments otherwise due
will be suspended and cancelled if and for so long as the Executive is in breach
of any provision of this Section 6. If and when the Executive has cured any such
breach and has tendered to the Company any and all economic benefits directly or
indirectly received or receivable by the Executive arising therefrom, such right
will automatically be reinstated, but only for the remainder of the period, if
any, during which such payments are due.
          (e) Employee Affirmation. The Employee acknowledges and agrees that
the restrictions set forth in this Section (i) are critical and necessary to
protect the Company’s legitimate business interests (including, without
limitation, the protection of its confidential or proprietary information, its
good will, and its relationship with its customers, clients, employees, and
consultants), (ii) are reasonably drawn to this end with respect to duration,
scope and otherwise, (iii) are not unduly burdensome or injurious to the public
interest, (iv) are supported by adequate consideration and (v) shall inure to
the benefit of the Company and its successors and assigns.
          (f) Survival. The provisions of this Section 6 will survive any
termination of this Agreement. If the Employee violates any of the restrictions
set forth in this Section 6, the duration of the restrictions shall be extended
for a period of time equal to the period of time in which the Employee has been
in violation.
          (g) Damages. The Executive hereby acknowledges and agrees that the
claim for the payment of any damages for breach of the provisions herein
contained shall not preclude the Company from seeking injunctive or such other
forms of relief as may be obtained in a court of law or equity, and that the
Company, in lieu of or in addition to the remedy of damages, may seek injunctive
relief prohibiting the Executive from breaching the provisions of this
Agreement.
     7. Dispute Resolution. Any disagreement or claim (other than a claim for
injunctive relief for violation of Section 6 hereof) arising out of or relating
to this Agreement (a “Dispute”),

-6-



--------------------------------------------------------------------------------



 



or the breach thereof, or its termination shall be finally settled by
arbitration in Minneapolis, Minnesota pursuant to the rules of the American
Arbitration Association regarding employment disputes. In such instances, it is
agreed that the Dispute shall be submitted to final and binding arbitration by
one arbitrator; provided, however, that either party may request that there be
three (3) arbitrators, in which case each party shall select one (1) arbitrator,
and the two (2) arbitrators so selected shall select a third. The Executive
hereby irrevocably consents to the jurisdiction of the state and federal courts
located in the State of Minnesota for the purposes of deciding any claim seeking
injunctive relief for any alleged violation of Section 6 hereof, and agrees that
any judgment rendered by such courts against the Executive may be entered or
executed in any court of competent jurisdiction for enforcement purposes.
     8. Return of Company Property. Promptly after termination of the
Executive’s employment hereunder for any reason, the Executive or his personal
representative shall return to the Company all property of the Company then in
his possession, including without limitation papers, documents, computer disks,
keys, credit cards and Confidential Information, and shall neither make nor
retain copies of the same.
     9. Notice. All notices and other communications hereunder shall be in
writing and shall be given by hand-delivery to the other parties or by
registered or certified mail, return receipt requested, postage prepaid,
addressed as follows:

     
To the Executive:
  To the Company:
 
   
Robert G. Dutcher
  Possis Medical, Inc.
8350 Irving Ave. N.W.
  Attn: Director of Corporate Services
Annandale, MN 55302
  9055 Evergreen Boulevard NW
 
  Minneapolis, MN 55433
 
   
With a cc to:
  With a cc to:
Dorsey & Whitney LLP
  MEDRAD, INC.
50 South Sixth Street
  100 Global View Drive
Minneapolis, MN 55402
  Warrendale, PA 15086
Attn: Thomas Martin
  Attn: General Counsel

or to such other address as any party shall have furnished to the others in
writing in accordance herewith. Notices and communications shall be effective
when actually received by the addressee.
     10. Severability. Any provision of this Agreement which is prohibited or
unenforceable in any jurisdiction will, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining portions hereof or affecting the validity or enforceability of such
provision in any other jurisdiction.
     11. Miscellaneous. The validity or enforceability of any provision hereof
shall in no way affect the validity or enforceability of any other provision.
This Agreement embodies the

-7-



--------------------------------------------------------------------------------



 



entire Agreement between the parties hereto and supersedes any and all prior or
contemporaneous, oral or written understandings, negotiations, or communications
on behalf of such parties. This Agreement may be executed in several
counterparts, each of which shall be deemed original, but all of which together
shall constitute one and the same instrument. This Agreement may be delivered by
telefax, and such telefax copy shall be as effective as delivery of a manually
executed counterpart. The waiver by either party of any breach or violation of
any provision of this Agreement shall not operate or be construed as a waiver of
any subsequent breach or violation hereof. This Agreement is executed in and
shall be governed by and construed in accordance with the laws of Minnesota
without giving effect to any conflict of laws provision. This Agreement shall be
amended only by written agreement of both parties hereto. This Agreement shall
inure to the benefit of the Company and its successors and assigns. The parties
waive the application of any law, regulation, holding or rule of construction
providing that ambiguities in the Agreement will be construed against the party
drafting such agreement. The language used in this Agreement shall be deemed to
be the language chosen by the parties to express their mutual agreement, and
this Agreement shall not be deemed to have been prepared by any single party.
     12. Effectiveness. This Agreement shall become effective on the Effective
Date. To the extent that the Agreement and Plan of Merger is terminated and the
Acceptance Date (as defined in the Agreement and Plan of Merger) does not occur,
the Executive shall have no rights under this Agreement and this Agreement shall
be void and of no effect.
     IN WITNESS WHEREOF, the parties have caused this Agreement to be duly
executed on the date first written above.

            Executive 
  POSSIS MEDICAL, INC.
    /s/ Robert G. Dutcher    By:       Executive's Name       Name:            
Title:        

          WITNESS:
      /s/ Thomas Martin       Thomas Martin             

-8-